DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 20-37 have been examined in this application.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 06/29/2022. 

Claim Objections 
	The claim objection to Claim 21 made in the Non-Final Rejection on 03/30/2022 are withdrawn in light of the amendments to filed on 06/29/2022.
	However, Claim 20 is newly objected to because of the following informalities:
Claim 20 states ‘the pivot point’ in the final line of the claim. However, it is suggested to be amended to ‘the pivot joint’ as it is dependent on its prior recitation.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 20-25 and 28-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niklasson (US 8914920 B2).
In regards to Claim 20, Niklasson teaches: A patient lift apparatus (10 – Fig. 1) comprising a supporting frame (16 – Fig.1), a boom portion (18 – Fig.1) connected to the supporting frame (Fig. 1 and Col 2 Line 50), and a spreader element (20 – Fig.1) coupled to the boom portion (Col 2 Lines 65-66) via a coupling member (50 – Fig. 4), wherein the boom portion (18 – Fig.4) and coupling member (50 – Fig. 4) are joined by a pivot joint (52 – Figs. 4 and 5) allowing the coupling member (50 – Fig. 4) and associated spreader element (20) to pivot with respect to the boom portion (18 – Fig. 4) about a pivot axis (Col 3 Lines 21-23: “a vertical axis and in practice in an axis which is orthogonal to the axis of rotation of the coupling component”), wherein the patient lift apparatus (10) further comprises a damping element (184 – Fig. 11) coupled between the boom portion (18 – Fig. 11) and the coupling member (Col 6 Lines 35-43, Fig. 14) to damp rocking movement of the coupling member and spreader element (Col 5 Lines 53-59), and wherein the damping element (184) is a linear damper (“compression spring 184”) having a first end connected to the boom portion (see annotated Fig. 11.1 below) and a second end connected to the coupling member (see annotated Fig. 11.1 below) at a point of attachment that is offset with respect to the pivot axis of the pivot point (element 252/254 is laterally connected in Fig. 14 and pivots perpendicular and offset to the parallel axis of the joint – Col 6 Lines 34-43, see Examiner’s Arguments below).  

    PNG
    media_image1.png
    403
    451
    media_image1.png
    Greyscale

Annotated Fig. 11.1 from Niklasson
In regards to Claim 21, Niklasson teaches: The patient lift apparatus according to claim 20, wherein the damping element (284– Fig. 11) is a pneumatic or hydraulic damper (“compression spring presses the friction piston 186” – Col 5 Lines 53-54) 
Note #1: The compression spring pressing against a friction piston as stated above [Col 5 Lines 53-54] shows that the spring is within a fitting that utilizes liquid or gas. As such, the spring is of a pneumatic or hydraulic form of a damper.

In regards to Claim 22, Niklasson teaches: The patient lift apparatus according to claim 20, wherein the damping element (184 – Fig. 11) is located completely within an inner space (see annotated Fig. 11.1 above) of the boom portion (18).

In regards to Claim 23, Niklasson teaches: The patient lift apparatus according to claim 20, further comprising a quick release mechanism (258 – Fig. 14) to release the spreader element from the boom portion (Col 6 Lines 35-40).  

In regards to Claim 24, Niklasson teaches: The patient lift apparatus according to claim 23, wherein the quick release mechanism (258 – Fig. 14) is an integral part of the coupling member (250 – Fig. 14), which coupling member (250) comprises a first coupling element (252/254 – Fig. 14) that is pivotably coupled to the boom portion (18 - Fig. 14) and a second coupling element (256 – Fig. 14) that is connected to the spreader element (20) (Col 6 Lines 38-40) and releasably coupled (Col 6 Lines 38-40 – “suitable element”, see note #2 below) to the first coupling element (252/254), thus forming a releasable coupling section (206) between the first and second coupling elements.  
Note #2: A suitable element is considered any element that can properly couple to the spreader bar [20]. As such, a ‘releasably coupled’ spreader element could be interpreted as any element that can selectively couple and selectively release from the spreader bar.

In regards to Claim 25, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the second end of the damping element (see annotated Fig. 11.1 above) is connected to the first coupling element (252/254 – Fig. 14) at the point of attachment.

In regards to Claim 28, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the second coupling element (62) is releasably translatable (Col 3 Lines 33-40) with respect to the first coupling element (52).  

In regards to Claim 29, Niklasson teaches: The patient lift apparatus according to claim 28, wherein translation of the second coupling element (62) with respect to the first coupling element (52) takes place along an inclined plane (Col 3 Lines 21-23: “a vertical axis and in practice in an axis which is orthogonal to the axis of rotation of the coupling component” and see annotated Fig. 8.1 below).  

    PNG
    media_image2.png
    269
    448
    media_image2.png
    Greyscale

Annotated Fig. 8.1 from Niklasson
In regards to Claim 30, Niklasson teaches: The patient lift apparatus according to claim 28, wherein the releasable coupling section (100 – Fig. 7) is designed in such a way that the second coupling element (62) comes to rest against the first coupling element (52) (Col 3 Lines 33-36) and is supported by the first coupling element (52) when coupled one with the other (Fig. 4 and Col 3 Lines 33-36).  
In regards to Claim 31, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the releasable coupling section (100) is designed in such a way that complete coupling of the second coupling element (62) onto the first coupling element (52) is ensured by gravity (Col 5 Lines 24-32, see annotated Fig. 10.1 and note #3 below) and wherein the second coupling element (62) is automatically locked (see note #3 below) onto the first coupling element (52) upon complete coupling of the first and second coupling elements (see note #3 below).  
Note #3: 
It is an inherent property that gravity will cause the first and second coupling elements once secured by the bolt and head/nut to hang down towards to the floor whether or not a patient’s weight is being applied to the lift. The locked position is when the head/nut is securely attached to the bolt, the unlocked position is when the head/nut is loosely or totally removed from the bolt.
The bolt 80 and nut 90 combination in Fig. 7 (OR bolt 370 and nut 371 combination in Fig. 15) are both capable of being selectively removed or attached between the first coupling element, 52, and second coupling element, 62, by the arms 58/60 (see Fig. 7). Furthermore, as stated in Col 3 Lines 33-40, the coupling is stated to be locked aka fixed to the boom, however, other embodiments could be utilized.

    PNG
    media_image3.png
    314
    379
    media_image3.png
    Greyscale

Annotated Fig. 10.1 below
In regards to Claim 32, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the quick release mechanism (90) further comprises a locking-unlocking mechanism (210) adapted to automatically lock and secure the first and second coupling elements (see note #3 above) one with the other and to manually unlock (see note #3 above) and release the first and second coupling elements (see note #3 above) one from the other.  
In regards to Claim 33, Niklasson teaches: The patient lift apparatus according to claim 32, wherein the locking-unlocking mechanism (210) comprises a movable locking member (212 is the “locking member” and moves along a hollow inner portion 210 – Fig. 13) that is adapted to move alongside a guide portion (202 – Fig. 13) of the first coupling element between a locking position (212 engages with 204), in which the movable locking member (210) partly engages into a retaining portion (204 – Fig. 13) provided in the second coupling element (Fig. 13), and an unlocking position (Col 6 Lines 16-21 – ‘backwards and forwards’, see note #4 below), in which the movable locking member (210) is disengaged from the retaining portion.  
Note #4: If there is a backwards and forwards motion allowed in the spring to then change the amount of compression, then it could be understood that there is a point where it is unlocked in the backwards direction and locked in the forwards direction. However, no direction is specifically stated so the opposite could be true as well.
In regards to Claim 34, Niklasson teaches: The patient lift apparatus according to claim 33, wherein the movable locking member (210 – Fig. 13) is designed to slide inside a hollow portion of the first coupling element (210 – Fig. 12, Col 6 Lines 1-5, see annotated Fig. 13.1), which hollow portion acts as the guide portion (210 – Fig. 13), and to cooperate with a corresponding bore (‘a singular groove or recess’ - 204 – Fig. 13) provided in the second coupling element (Fig. 13, Col 5 Line 65 – Col 6 Line 12), which bore acts as the retaining portion (see annotated Fig. 13.1 below, ‘a series of shallow depressions within the groove’, Col 5 Line 65 – Col 6 Line 12).  

    PNG
    media_image4.png
    305
    424
    media_image4.png
    Greyscale

Annotated Fig. 13.1 from Niklasson
In regards to Claim 35, Niklasson teaches: The patient lift apparatus according to claim 33, wherein the movable locking member (210) is moved to the locking position and pressed into engagement (Col 6 Lines 5-7) with the retaining portion (212) under the action of a spring (214 – Fig. 13) and wherein the movable locking member (210) is selectively movable to the unlocking position and disengaged (Col 6 Lines 16-20, see note #4 above)  from the retaining portion under the action of a manually-actuatable release knob (220 – ‘adjustment mechanism’, Col 6 Lines 13-21, note #5 and see annotated Fig. 13.1 above).  
Note #5: The adjustment mechanism of Niklasson is broad and can be interpreted as an adjustment mechanism that could be manually manipulated, such as applying pressure or force to release the specified elements.
In regards to Claim 36, Niklasson teaches: The patient lift apparatus according to claim 35, wherein the manually- actuatable release knob (220) is positioned along the guide portion (see annotated Fig. 13.1 above) and forms an integral part (see annotated Fig. 13.1 above) of the movable locking member (210).  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 26, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Niklasson (US 8914920 B2).
In regards to Claim 26, Niklasson teaches: The patient lift apparatus according to claim 24, wherein the releasable coupling section (100) is designed as a dovetail connection (see annotated Fig. 7.1 below and see note #6 below) between the first and second coupling elements (52/62 - see annotated Fig. 9.1 below). 
Note #6: Please note, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Therefore, a specified connection to represent the look of a dovetail is not considered to have patentable significance and is considered to be only a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)



    PNG
    media_image5.png
    313
    463
    media_image5.png
    Greyscale

Annotated Fig. 7.1 from Niklasson

    PNG
    media_image6.png
    256
    395
    media_image6.png
    Greyscale

Annotated Fig. 9.1 from Niklasson
In regards to Claim 27, Niklasson teaches: The patient lift apparatus according to claim 26, wherein the first coupling element comprises a T-shaped extension (see annotated Fig. 11.2 below) and the second coupling element comprises a corresponding T-shaped opening (see annotated Fig. 11.2 below) adapted to receive the T-shaped extension (see annotated Fig. 11.2 below) and secure the first coupling element to the second coupling element (Col 5 Lines 32-37).  

    PNG
    media_image7.png
    429
    419
    media_image7.png
    Greyscale

Annotated Fig. 11.2 from Niklasson

In regards to Claim 37, Niklasson teaches: The patient lift apparatus according to claim 23, wherein the quick release mechanism (90) is designed to allow toolless release of the spreader element (Col 6 Lines 29-34).  
Niklasson does not explicitly teach: another mechanism that may be toolless other than the adjustable nut (90) as used in the prior art. However, it is recognized by Niklasson in Col 6 Lines 29-34, that other mechanisms may be used. Other mechanisms that are toolless could be of a push release or pin release which would not require a tool to remove the coupling. 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a toolless coupling mechanism of a pin or push release to the instant inventions bolt and nut combo as it would require the same length within the aperture to pass through and would be incapable of removal only if a force is applied externally to the push release or the pin release. It is to be noted that mechanical components such as a locking mechanism is considered to be widely versatile in the art and these style of components are regularly substituted out with other components as needed. 

Response to Arguments
	Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive. 
	Applicant’s Arguments:
(1) “Applicant respectfully submits that the arrangement shown in Figure 11 of Niklasson is nether designed nor adapted to damp rocking movement of the coupling member 150 or the spreader element 20. That is, the arrangement of Figure 11 of Niklasson is merely acting as a brake constantly exerting friction. Accordingly, Applicant respectfully submits that a person having ordinary skill in the art would not assimilate the compression spring of Niklasson to the claimed linear damper.” 

(2) “In addition, the compression spring 184 (or cylinder 182 or friction piston 186, for that matter) is not in any way connected to the coupling member 150 at a point of attachment that is offset with respect to the pivot axis of the pivot joint, as recited in amended claim 20. In effect, the compressing spring 184 merely presses the friction piston 186 so as to constantly urge the pin 188 against the circumferential friction surface 156, there being no particular attachment point with the coupling member 150.”



	Examiner’s Arguments:
(1) The Examiner respectfully disagrees to the above argument that Figure 11 is incapable to damp rocking movement of the coupling member (150) or the spreader element (20). As shown in the above rejection both in the Non-Final filed on 03/30/2022 and the current Final Rejection the following is stated:
“a damping element (184 – Fig. 11) coupled between the boom portion (18 – Fig. 11) and the coupling member (Col 6 Lines 35-43, Fig. 14) to damp rocking movement of the coupling member and spreader element (Col 5 Lines 53-59),” 

Specifically, the Examiner’s rejection refers to the prior art of Niklasson, Col 53-59 which reads:
“The compression spring 184 presses the friction piston 186 against the surface 158. In the arrangement shown in FIG. 11, the spring 184 is always compressed in the cylinder 182 and thus will cause a constant pressure to be applied by the pin 188 against the surface 158, in order to create friction within the coupling 150 to stop undesired swinging of the spreader arms 20.”

Niklasson specifically shows in Fig. 11 and in its disclosure that the ‘compression spring’ is required to initially create a compressive pressure which creates friction, resulting in swinging to stop. A ‘damping’ element is understood to be any element in a mechanical or electrical device that gradually reduces the degree of oscillation, vibration, or intensity, or further prevents it from increasing. As such, the compression spring initiates the dampening as shown to decrease/stop the degree of oscillation while it also is utilized with a combination of other elements. Therefore, with the above statement from Niklasson (Col 53-59) and annotated Fig. 11 (shown above) it is justified that the compression spring (184) is capable of dampening the rocking movement.


(2) As Claim 20 is currently written, it does not specifically state whether ‘the damping element’, ‘a first end’, or ‘a second end’ are to be “at a point of attachment that is offset with respect to the pivot axis of the pivot point.” The Examiner in both the Non-Final filed on 03/30/2022 and the current Final Rejection interpreted that the ‘a second end’ is to be “at a point of attachment that is offset with respect to the pivot axis of the pivot point.” If the Applicant looks to specifically have the ‘dampening element’ to be at the specific point of attachment, it is suggested to better define and clarify it in the last claim limitation of independent claim 20. 
	Furthermore, an axis is defined as an imaginary line about which a body rotates. Lines are created from many points, therefore, any point (not of the pivot point) can be considered offset to another. Therefore, Fig. 11 (reproduced below) does show the second end being connected to the coupling member by a linearly offset point of attachment with respect to the pivot axis. 

    PNG
    media_image1.png
    403
    451
    media_image1.png
    Greyscale

Reproduced - Annotated Fig. 11.1 from Niklasson
Finally, it is suggested by the Examiner to further detail which axis is the pivot axis. Currently, Niklasson could read on three separate pivot axes (see Examiner’s Annotated Figure on Pivot Axes). Below are the three and its interpretation:
62 – lift could rotate along 62 (per col. 3, lines 36-40: notes that preferably 62 is fixed connection, but can be rotatable in some cases)
52– lift could swing/rotate (56 rotates w/r/t 60 along that pivot pin that protrudes outward on a horizontal axis)
54 – lift could rotate along 54 (allows rotation of spreader bar 20 w/r/t to 50 along a vertical axis)

    PNG
    media_image8.png
    873
    979
    media_image8.png
    Greyscale

Examiner’s Annotated Figure on Pivot Axes


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/8/2022